—Motions for reargument or, in the alternative, for leave to the Court of Appeals and for other relief granted to the extent of amending the ordering paragraph of the remittitur order heretofore entered November 15, 1985 (115 AD2d 291) to read as follows:
"It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified, on the law, by reversing that part which denied the motions of plaintiff and defendant and third-party plaintiff Newton for summary judgment against defendants New York Central Mutual Insurance Company and Insurance Company of North America and granting said motions to the extent of entering judgment as follows:
"Adjudged and declared that New York Central Mutual Insurance Company is obligated to defend and indemnify defendant Newton for any judgments that may be recovered against her arising out of the July 19, 1983 accident; and it is
"Adjudged and declared that the Insurance Company of North America is obligated to indemnify defendant Newton for any excess judgment in accordance with the provisions of the policy; by reversing that part of the order which granted defendant and third-party plaintiff Newton’s motion for dismissal of all claims including cross claims and counterclaims against her and denying said motion; by reversing that part of the order which denied New York Central Mutual Insurance Company’s motion to amend its answer to assert a cross claim against defendant and third-party defendant Coe and granting said motion; by reversing that part of the order which granted defendant New York Central Mutual Insurance Company’s motions for summary judgment against plaintiff and defendant and third-party plaintiff Newton dismissing the complaint and all cross claims and denying said motions; by reversing that part of the order which granted the motion of defendant and third-party defendant Insurance Company of *1023North America for summary judgment against plaintiff and third-party plaintiff Newton and denying said motion; by reversing that part of the order which denied third-party defendant Coe’s motion for summary judgment dismissing the third-party complaint against it and granting said motion; by reversing that part of the order which ordered a hearing on Marion Newton’s motion against defendant and third-party defendant Coe on the issue of providing a defense to said Marion Newton and denying said motion; and by reversing that part of the order which dismissed all cross claims against defendant and third-party defendant Insurance Company of North America and, as modified, the order is affirmed, without costs.
"Memorandum which is hereby made a part hereof.” Present—Doerr, J. P., Denman, O’Donnell and Pine, JJ. (Order entered Jan. 28, 1986.)